DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 14-18, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 1-4, 11, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge (U.S. Patent Application Publication Number 2011/0120218), and further in view of Smith (U.S. Patent Number 3,120,757).  Aldridge discloses that according to an aspect of the invention, a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container comprises: (a) means for detecting, through the wall of the container, the presence or absence of the material .




  With respect to claim 1, Aldridge discloses and illustrates a non-intrusive portable liquid product measuring device (the abstract discloses a hand-held detection In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) .)  One of ordinary skill in the art would be motivated to utilize a motion system instead of moving the sensor by hand, for example, in a space where the tank is located in a hazardous environment, thus it is not ideal for a person to be present to move the sensor in order to make measurements of the tank 
With respect to claim 2, the device of claim 1 further comprising a signal unit for indicating a detection of a fluid level of the container (a first output 128 is disclosed in paragraph [0026]).
With respect to claim 3, while Aldridge does not disclose any graduated means of measurement, Smith discloses such a means and illustrates it in Figure 2.  It would be obvious to add such a graduated measuring instrument in order to make it easy to get a quick idea of the amount of material in the container without waiting for the sensor signals. 
With respect to claim 4, the device of claim 1 wherein the measurement system comprises a non-contact distance sensor configured to determine one or more distances, including a distance between the sensor and a reference point of the container is disclosed as the measuring means is disclosed to measure the distance by sound or light waves 122 in paragraph [0028].
With respect to claim 11, the device of claim 1 wherein the non-contact distance sensor is selected from the group consisting of a capacitance sensor, LIDAR sensor, RADAR sensor, vision sensor, camera-based sensor, and an ultrasonic sensor is disclosed in paragraph [0028].
With respect to claim 17, a method for determining an amount of fluid in a container having a fluid level, the method comprising: supplying a non-intrusive portable In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) .)  One of ordinary skill in the art would be motivated to utilize a motion system instead of moving the sensor by hand, for example, in a space where the tank is located in a hazardous environment, thus it is not ideal for a person to be present to move the sensor in order to make measurements of the tank contents. Aldridge fails to disclose any marker or reader to indicate geometric information about the tank.  However, Smith discloses and illustrates a marker in figure 2 that is indicative of the container height, which can be read, thus a marker indicating geometric information is disclosed. 
With respect to claim 19, the method of claim 17 wherein the measuring device further comprises a motion system configured to move the measuring device along a track; wherein the measuring device is placed proximal to or in abutment with the outer surface of the container; and wherein moving the measuring device along the vertical distance of the container comprises the motion system moving the measuring device along the track is disclosed as paragraph [0035] discloses that the detection device 120 can be attached to an extender such as a metal or wooden pole and figure 1 illustrates the arrangement as claimed.
With respect to claim 20, a method of monitoring an amount of fluid in a container having a fluid level, the method comprising: supplying one or more non-intrusive portable liquid product measuring devices comprising: a housing, a sensor supported by .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Smith as applied to claim 1 above, and further in view of Banks (U.S. Patent Number 3,206,979). Banks discloses that the present invention relates to an apparatus for measuring material level, and more particularly relates to an apparatus which measures the level of a material by 10 utilizing a material sensing device to locate and follow the material level. Banks and Aldridge disclose a means of measuring material level in a container and are in the same field of endeavor.
With respect to claim 5, Aldridge fails to disclose a measurement wheel to measure material level.  However, Banks illustrates such a measurement wheel to indicate material level.  One of ordinary skill in the art would be motivated to combine the wheel of Banks with the device of Aldridge in order to obtain a means to double check or have a backup measurement with the Aldridge system. 
Claims 8-10, 12-16, 18, and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Smith as applied to claims 1, 17, and 20 above, and further in view of Lichte (U.S. Patent Number 5,303,585).  Lichte discloses a volume sensing system includes electronic circuitry which is electrically connected to an ultrasonic transducer. The transducer is affixed by means of an adaptor to the base of a container having a known configuration. The container holds a liquid and a gas so that a liquid-gas boundary is formed within the container. The transducer generates ultrasonic pulses which propagate through the liquid, are reflected at the liquid-gas boundary, and are received again by the transducer. The received return pulse is converted into an .
With respect to claims 8 and 9, while Aldridge does not explicitly disclose the use of a memory to store information, Lichte discloses such a memory and the use of memory with electronic systems and material measurement systems are well established within the art.  
With respect to claims 10, while Aldridge does not explicitly disclose the use of a Lichte discloses the use of a display (155), and such would be obvious to one of ordinary skill in the art to make it easy to obtain the results measured by the system.
With respect to claims 12, while Aldridge is silent with respect to use of a reference point, Lichte discloses an attachment with reference to the bottom, thus a reference point is established.
With respect to claim 14, while not explicitly disclosed, the use of wireless communication in electronic systems is well established in the art and one of ordinary skill in the art would be motivated to use wireless communication, for example, to enable a system to be able to be monitored remotely.

With respect to claims 18, a display and memory are disclosed to be used in Lichte.
Response to Arguments











Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. In order to provide as compact prosecution as possible, the examiner will address some of the arguments presented prior to the RCE as they are applicable to the claims are currently presented.  First, the applicant has no support in the specification for an electronic read unit, thus adding such would constitute new matter. The specification as filed only contemplates a read unit, not an electronic one.  Second, the applicants’ specification states that capacitance an ultrasonic sensors can be used, thus claiming a specific capacitance sensor doesn’t distinguish over the prior art as the Aldridge reference states that any sensor that is capable of sensing through the wall of the container would be appropriate and sufficient, thus a capacitance sensor is seen as an obvious choice for one of ordinary skill in the art. For at least these reasons, the claims are still rejected in view of the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861